Citation Nr: 1142326	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This appeal arises from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appealed, and in April 2008, the Board denied the claims.  In October 2008, the Board vacated the April 2008 decision denying the Veteran's claims.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2011).  In June 2010, the Board denied the claims.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's June 2010 decision.  That same month, the Court issued an Order vacating the June 2010 Board decision.  The Board notes that, to the extent that the Board's June 2010 decision also denied a claim for service connection for bilateral carpal tunnel syndrome, the Joint Motion states that this aspect of the Board's decision "is abandoned."  

In February 2008, the Veteran was afforded a hearing before the undersigned Veterans' Law Judge, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002). 




FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities was not caused or aggravated by service. 

2.  Peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that his currently diagnosed peripheral neuropathy disorders of the bilateral upper and lower extremities were caused by his exposure to herbicides during active duty military service.  

As an initial matter, the Joint Motion states that the sole reason a remand was required was that the Board had determined that the "first evidence of peripheral neuropathy was in November 2003," and that in this regard, it had failed to discuss the Veteran's January 1979 statement regarding his reported symptoms during service.  Given the basis of the Joint Motion, the Board's analysis from June 2010 is largely, but not completely, repeated in this decision.  

The Board further notes that subsequent to its June 2010 decision, additional VA progress notes and examination reports have been added to the record.  However, these reports primarily show treatment for psychiatric symptoms.  To the extent that they contain notations and findings as to peripheral neuropathy, the existence of peripheral neuropathy of the upper and lower extremities was established prior to June 2010.  None of this evidence contains relevant nexus evidence.  This evidence is therefore not material to the bases for the Board's decision, it is not " pertinent " as defined at 38 C.F.R. § 20.1304(c) (2011) to the issues before the Board, and a remand for RO consideration is not required.  

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added). 

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007).  The Secretary has determined that acute and subacute peripheral neuropathy is connected to exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2011).  In addition, for purposes of 38 C.F.R. § 3.309(e), "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  See Note 2 to 38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam, and service in Vietnam has previously been conceded by the RO.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment reports do not show treatment for peripheral neuropathy symptoms.  Examination reports, dated in April and September of 1967, show that his upper and lower extremities were clinically evaluated as normal.  A separation examination report is not of record. 

As for the post-service medical evidence, it consists of a VA and non-VA reports, dated between 1978 and 2010.  This evidence includes reports from J.I.R., M.D., which show that the Veteran was diagnosed with "sensory polyneuropathy" in November 2003.  See associated electromyogram (EMG) report by Dr. L.M.  The Veteran's disorder was characterized as "peripheral neuropathy" by Dr. J.I.R. the following month.  A number of subsequently dated medical reports also note the presence of peripheral neuropathy of the upper and lower extremities.  

The Board first finds that a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  The Veteran was not treated for neuropathy of an upper or lower extremity during service.  Furthermore, service connection is not warranted based on evidence of chronicity and continuity, as the earliest medical evidence of peripheral neuropathy is dated in November 2003.  See 38 C.F.R. § 3.303(b).  This is a period of approximately 36 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the Veteran's reports of his symptomatology are discussed infra).  In addition, there is no competent medical evidence to show that peripheral neuropathy of an upper or lower extremity is related to service on a direct basis (i.e., other than due to Agent Orange exposure).  See 38 C.F.R. § 3.303(d).  Accordingly, the preponderance of the evidence is against the claim for service connection on a direct basis.  

With regard to the possibility of service connection on a presumptive basis, the Veteran is presumed to have been exposed to Agent Orange.  The Secretary has determined that there is a connection between exposure to herbicides and acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii).  The term "acute and subacute peripheral neuropathy" has been specifically defined to mean peripheral neuropathy that is "transient" and appears "within weeks or months of exposure to an herbicide" and which "resolves within two years of the date of onset."  See Note 2 to 38 C.F.R. § 3.309(e). 

If the symptoms presented by a veteran's peripheral neuropathy do not meet these criteria, then that veteran's peripheral neuropathy is not associated with exposure to herbicides.  Indeed, the National Academy of Sciences (NAS) has specifically concluded that the medical evidence reviewed provides "inadequate or insufficient evidence of an association between exposure to herbicides and chronic persistent peripheral neuropathy."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Federal Register 32395, at 32403 (June 12, 2007). 

In this case, the earliest medical evidence of peripheral neuropathy in the record is dated November 2003, in a report by Dr. L.M. finding the diagnosis of peripheral neuropathy supported by electrodiagnostic results.  That diagnosis was more than 35 years after the Veteran's discharge from active duty service and more than 35 years after the date he returned to the U.S. from service in Vietnam, on or about September 4, 1967.  Moreover, the Veteran's peripheral neuropathy condition is shown to have persisted for at least seven years.  There is no competent evidence to show that the Veteran has "acute and subacute peripheral neuropathy" as defined for VA purposes.  See Note 2 to 38 C.F.R. § 3.309(e).  In summary, the Veteran's diagnosed peripheral neuropathy is not "transient," it is shown to have been incurred long after his presumed exposure to herbicides, and it is not shown to have resolved.  The medical evidence establishes that the Veteran's peripheral neuropathy symptoms do not comport to the criteria required by Note 2 to 38 C.F.R. § 3.309(e).  The Board therefore finds that the Veteran's diagnosed peripheral neuropathy is not acute or subacute peripheral neuropathy, but rather is chronic and persistent peripheral neuropathy.  Accordingly, the Board finds that the Veteran is not entitled to a presumption of service connection for his chronic and persistent peripheral neuropathy.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board will next address the Veteran's claims in accordance with Combee v. Brown, 24 F.3d 1039 (Fed.Cir. 1994).  Specifically, the Board will determine whether the evidence is sufficient to show that there is a causal relationship between the Veteran's diagnosed peripheral neuropathy of his upper and lower extremities, and the presumed exposure to Agent Orange herbicide.  

A VA peripheral nerves examination report, dated in September 2004, shows that the Veteran was diagnosed with peripheral neuropathy based on nerve conduction testing.  Another VA examination report, also dated in September 2004, shows that the diagnosis notes peripheral neuropathy, and that the examiner stated, "While he does have a polyneuropathy, it is not likely that this is related to exposure to Agent Orange, and I could not find any references thereof."  

A VA opinion, dated in November 2004, shows that a VA physician stated that the Veteran's C-file had been reviewed.  The examiner stated that he had reviewed Dr. J.I.R.'s reports (discussed infra).  The physician stated, "[C]hronic peripheral neuropathy is not a presumed condition accepted by the government as a presumptive condition for herbicide exposure.  Also, there is no evidence in the literature that I could find that does relate chronic peripheral neuropathy to his herbicide exposure, thus to relate the Veteran's peripheral neuropathy to his herbicide exposure in Vietnam would be purely speculative."  

The Board finds that service connection is not warranted under Combee.  The basic fact pattern has been discussed in association with the Board's analysis under 38 C.F.R. § 3.303, supra.  Briefly stated, chronic peripheral neuropathy is not shown during service, or for many years thereafter.  In addition, the November 2004 VA opinion shows that a VA physician indicated that the Veteran's C-files had been reviewed, and this report is considered to be highly probative evidence against the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Specifically, the physician explained that there is no evidence in the literature that relates chronic peripheral neuropathy to his herbicide exposure.   In this regard, although the September 2004 VA opinion is not shown to have been based on C-file review, and it therefore warrants diminished probative value, it is still competent evidence which also indicates that the Veteran's chronic peripheral neuropathy is not shown to be related to herbicide exposure.  As a final matter, to the extent that the November 2004 VA physician stated that "...to relate the Veteran's peripheral neuropathy to his herbicide exposure in Vietnam would be purely speculative," as a general matter of law, current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  In this case, when read in context, the opinion clearly indicates that chronic peripheral neuropathy is not shown to be related to exposure to Agent Orange, and the "speculative" aspect of the opinion is adequately explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the claim must be denied. 

In reaching this decision, the Board has considered two medical opinions submitted by the Veteran.  A February 2008 primary care note by Dr. D.B., a VA physician, states that the Veteran had a history of peripheral neuropathy which "most likely are related with Agent Orange."  The remainder of the medical note describes the recent symptoms of the Veteran's neuropathy and indications for its treatment.  

However, this notation appears to be "by history" only, as it is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history.  Prejean.  It is one sentence long, it is summary in nature, it does not cite to clinical findings in service, or thereafter, and it does not provide any sort of explanation or rationale, nor does it cite to any studies or medical authority.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It is therefore afforded no probative value.  

The Board has also considered a June 2008 letter from Dr. J.I.R., which refers to VA documents that he argues show a "significant statistical association between peripheral neuropathy and exposure to Agent Orange."  Dr. J.I.R. states that he is in "total disagreement" with VA's "totally false and incorrect" decision.  Dr. J.I.R. enclosed a VA document which, in his view, showed that "there is a significant statistical association between peripheral neuropathy and exposure to Agent Orange," and that the document showed that VA was "advised that the disorder must manifest itself within ten years of exposure."  Dr. J.I.R. further indicated that it is "well documented in the medical literature I have taken care of numerous Vietnam veterans in the past over the last 25 years of being a board certified family physician and it is my experience, that I have seen over and over again that Vietnam veterans that came back, who were exposed to agent orange, that they developed significant neuropathic pain."  Dr. J.I.R. concludes that there is a direct relationship between exposure to Agent Orange and the Veteran's peripheral neuropathy. 

This opinion is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  Prejean.  To the extent that an associated December 1997 article from the VA Central Office indicates that an advisory committee concluded that there is a "significant statistical association" between peripheral neuropathy and exposure to dioxin, the article states that the advisory committee qualified this opinion, stated that other risk factors must be considered, and that, "The Committee also advised that the disorder must become manifest within ten years of the last known dioxin exposure."  In this case, peripheral neuropathy is not shown for more than ten years after exposure, and the article is contrary to the previously discussed findings made by the NAS and the Secretary.  The NAS findings do not support a conclusion that the Veteran's chronic and persistent peripheral neuropathy is associated with exposure to herbicides.  In addition, Dr. J.R.'s anecdotal references to his experience with Vietnam Veterans is not persuasive because his anecdotal experience does not rise to the degree of reliability that overcomes their inherent and direct conflict with the findings of the NAS based on reviews of the relevant medical and scientific articles and studies.  Furthermore, the Veteran's personnel file (DA 20) shows that he spent less than five months in Vietnam.  However, Dr. J.I.R. states that the Veteran "was in Vietnam between 1965 to 1967."  He therefore appears to have assumed that the Veteran had a much longer period of exposure to Agent Orange than is warranted.  Therefore, his opinion is based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Finally, Dr. J.I.R. asserts that, "[W]hen he came back to the United States between 1967 and 1968 he started having problems with neuropathic pain.  It is documented in the medical records that he was seen in VA clinics for this problem."  In fact, no such treatment is shown; the earliest medical evidence of record is a private treatment report dated in 1978.  This report notes a history of treatment for warts dated to 1966, and for acne and a cyst dating to 1978.  Id.  

Accordingly, this evidence is insufficiently probative to warrant a grant of the claims, and the Board finds that entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities is not warranted. 

The Board has also considered the articles submitted by the Veteran.  However, the Board concludes that this information is insufficient to establish the required medical nexus opinions.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles that have been submitted by the Veteran are general in nature, and do not approximate the facts and circumstances surrounding the Veteran's case such that this evidence warrants a grant of either of the claims. 

With regard to the Veteran's own contentions, and his spouse's statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that peripheral neuropathy was caused by service.  To the extent that the Veteran asserts that he had neurological symptoms in his extremities, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Joint Motion states that the Board failed to discuss the Veteran's January 1979 letter in which he reported having "a slight numbing of the limbs which comes and goes."  However, this statement was made in association with his claim for service connection for a skin disorder/chloracne; it does not specifically assert that he had neurological symptoms, or peripheral neuropathy symptoms.  In this regard, the evidence shows that the Veteran had received treatment for skin symptoms beginning in 1978 (the report notes a history of skin treatment dating to 1966).  A January 1979 VA examination report shows that no neurological symptoms were reported, that no neurological disorders were found on examination, that the only diagnosis was a "skin disorder," and that he was referred to dermatology.  A January 1979 VA skin examination report similarly shows that no neurological symptoms were reported, that no neurological disorders were noted on examination.  The diagnoses were acne vulgaris and sebaceous cysts at the ears.  Furthermore, with regard to the subsequent history of reported symptoms, there are no medical reports showing complaints of "numbing of the limbs" that are dated prior to May 1986, which is about seven (7) years following his January 1979 letter, and the evidence shows that the Veteran's May 1986 complaints of neurological symptoms were associated with injuries that he sustained at his place of employment in September 1984.  Specifically, a May 1986 VA progress note shows that the Veteran complained of pain radiating to his legs and left arm, with some numbness.  The examiner stated, "His main complaints at this time are due to a multitude [of] orthopedic complaints.  They all seem to stem from a work accident he had in September 1984 when he twisted his back carrying sheetrock."  See also medical reports from A.A.S, M.D., associated with August 1986 disability determination of the Social Security Administration (SSA) (showing cervical radicular syndrome with right tennis elbow, and lumbar disc syndrome with questionable radiculopathy, and a possible herniated lumbar disc).  No peripheral neuropathy symptoms are reported between 1987 and November 2003.  

In summary, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for peripheral neuropathy, or to state whether this condition was caused by his service, to include as due to exposure to Agent Orange.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's service treatment records have been discussed.  His post-service medical records do not show a diagnosis of peripheral neuropathy until 2003.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  As noted above, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.   In this case, to the extent that the Veteran asserts that he has had ongoing peripheral neuropathy symptoms since his service, the Board does not find the Veteran's statements regarding the date of onset of his claimed disabilities, or the continuity of his symptoms since discharge, to be credible based on his service treatment records, the absence of a claim for the disabilities at issue for many years after service, and the reported history of symptoms as recorded in the post-service treatment records. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statements, to the effect that he has peripheral neuropathy that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2004 and October 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (in April 2006 and January 2008). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded VA examinations, and an etiological opinion has been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


